Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Final office action mailed 08/06/2021, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Robert Wagner (Reg. No. 51362), Attorney of Record, on 11/19/2021.

The application has been amended as follows:

1.	(Currently Amended)  A computer-implemented method for optimizing a set of design options for a structure, the method comprising:
generating a first design option for the structure based on a plurality of design criteria, wherein the first design option comprises a computer-aided design and delineates a first geometry for the structure;
generating a first grid for the first geometry based on the first design option, wherein the first grid includes a first set of routes through which a plurality 
generating a first traffic metric based on a number of intersections where two or more routes associated with the plurality of potential occupants included in the first set of routes intersect one another; 
performing one or more operations to generate a second design option based on the first design option and the first traffic metric, wherein a second traffic metric generated for the second design option exceeds the first traffic metric, thereby indicating that the second design option meets more design criteria included in the plurality of design criteria than the first design option; and
outputting a plurality of design options that includes the first design option and the second design option on a graphical user interface based on a quantifiable degree to which each design option included in the plurality of design options satisfies one or more design criteria included in the plurality of design criteria, wherein the quantifiable degree associated with the first design option incorporates the first traffic metric, and the quantifiable degree associated with the second design option incorporates the second traffic metric, and wherein outputting the plurality of design options based on the quantifiable degree enables an effective assessment of the plurality of design options.  

2.	(Canceled) 


generating a layout graph comprising a set of nodes corresponding to locations included in the first geometry and a set of edges intercoupling the set of nodes; and
determining a first subset of edges included in the layout graph that couples a location in the neighborhood associated with a first potential occupant of the structure with one or more target destinations associated with the first potential occupant of the structure, wherein the first set of routes includes the first subset of edges.

4.	(Previously Presented) The computer-implemented method of claim 3, wherein generating the first traffic metric comprises determining an average distance between the location in the neighborhood associated with the first potential occupant of the structure and any target destination associated with the first potential occupant of the structure.

5.	(Original) The computer-implemented method of claim 1, wherein generating the first grid comprises:
determining a first intersection point associated with the first geometry where at least two routes included in the first set of routes intersect one another; and
determining a first number of intersections associated with the first intersection point. 

6.	(Previously Presented) The computer-implemented method of claim 5, wherein generating the first traffic metric comprises:
accumulating a total number of intersections across a set of intersection points that includes the first intersection point; and


7.	(Previously Presented) The computer-implemented method of claim 1, wherein generating the first grid comprises:
determining a first location included in the first geometry that is in the neighborhood associated with a first potential occupant of the structure;
generating a first visibility cone associated with the first location; and
determining a number of distractions included in the first visibility cone, wherein a given distraction included in the first visibility cone corresponds to a second potential occupant of the structure or an intersection point where at least two routes included in the first set of routes intersect one another.

8.	(Previously Presented) The computer-implemented method of claim 7, wherein generating the first traffic metric comprises:
accumulating a total number of distractions included in a set of visibility cones that includes the first visibility cone; and
determining an average number of distractions included in each visibility cone included in the set of visibility cones.

9.	(Previously Presented) The computer-implemented method of claim 1 wherein generating the first grid comprises:
determining a first location included in the first geometry that is in the neighborhood associated with a first potential occupant of the structure;
generating a first visibility cone associated with the first location; and
determining a number of windows included in the first visibility cone.

10.	(Previously Presented) The computer-implemented method of claim 9, wherein generating the first traffic metric comprises:

determining an average number of windows included in each visibility cone included in the set of visibility cones.

11.	(Currently Amended) One or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors to optimize a set of design options for a structure, by performing the steps of:
generating a first design option for the structure based on a plurality of design criteria, wherein the first design option comprises a computer-aided design and delineates a first geometry for the structure;
generating a first grid for the first geometry based on the first design option, wherein the first grid includes a first set of routes through which a plurality of potential occupants of the structure traverse the first geometry, wherein each of the plurality of potential occupants is associated with a neighborhood of the first design option based on one or more preferences, and wherein a given route included in the first set of routes is associated with a given potential occupant of the structure traversing the first geometry from  a given location within a given neighborhood associated with the given potential occupant of the structure to a target destination associated with the given potential occupant of the structure;
generating a first traffic metric based on a number of intersections where two or more routes associated with the plurality of potential occupants included in the first set of routes intersect one another; 
performing, one or more operations to generate a second design option based on the first design option and the first traffic metric, wherein a second traffic metric generated for the second design option exceeds the first traffic metric, thereby indicating that the second design option meets more design criteria included in the plurality of design criteria than the first design option; and
and the quantifiable degree associated with the second design option incorporates the second traffic metric, and wherein outputting the plurality of design options based on the quantifiable degree enables an effective assessment of the plurality of design options.  

12.	(Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein the step of generating the first grid comprises:
generating a layout graph comprising a set of nodes corresponding to locations included in the first geometry and a set of edges intercoupling the set of nodes; and
determining a first subset of edges included in the layout graph that couples a location in the neighborhood associated with a first potential occupant of the structure with one or more target destinations associated with the first potential occupant of the structure, wherein the first set of routes includes the first subset of edges.

13.	(Previously Presented) The one or more non-transitory computer-readable media of claim 12, wherein the step of generating the first traffic metric comprises determining an average distance between the location in the neighborhood associated with the first potential occupant of the structure and any target destination associated with the first potential occupant of the structure.

14.	(Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein the step of generating the first grid comprises:

determining a first number of intersections associated with the first intersection point. 

15.	(Previously Presented) The one or more non-transitory computer-readable media of claim 14, wherein the step of generating the first traffic metric comprises:
accumulating a total number of intersections across a set of intersection points that includes the first intersection point; and
determining an average number of intersections at each location of the first geometry that is traversed by one or more routes included in the first set of routes.

16.	(Previously Presented) The one or more non-transitory computer-readable media of claim 11, wherein the step of generating the first grid comprises:
determining a first location included in the first geometry that is in the neighborhood associated with a first potential occupant of the structure;
generating a first visibility cone associated with the first location; and
determining a number of distractions included in the first visibility cone, wherein a given distraction included in the first visibility cone corresponds to a second potential occupant of the structure or an intersection point where at least two routes included in the first set of routes intersect one another.

17.	(Previously Presented) The one or more non-transitory computer-readable media of claim 16, wherein the step of generating the first traffic metric comprises:
accumulating a total number of distractions included in a set of visibility cones that includes the first visibility cone; and
determining an average number of distractions included in each visibility cone included in the set of visibility cones.



19.	(Previously Presented) The one or more non-transitory computer-readable media of claim 18, wherein the step of computing the first traffic metric comprises combining the first flux of daylight with a first number of intersection points where at least two routes in the first set of routes intersect one another.

20.	(Currently Amended) A system for optimizing a set of design options for a structure, including:
a memory that stores a design engine; and
a processor that is coupled to the memory and, when executing the design engine, is configured to perform the steps of:
generating a first design option for the structure based on a plurality of design criteria, wherein the first design option comprises a computer-aided design and delineates a first geometry for the structure;
generating a first grid for the first geometry based on the first design option, wherein the first grid includes a first set of routes through which a plurality of potential occupants of the structure traverse the first geometry, wherein each of the plurality of potential occupants is associated with a neighborhood of the first design option based on one or more preferences, and wherein a given route included in the first set of routes is associated with a given potential occupant of the structure traversing the first geometry from a given location within a given neighborhood associated with the given potential occupant of the structure to a target destination associated with the given potential occupant of the structure;

performing one or more operations to generate a second design option based on the first design option and the first traffic metric, wherein a second traffic metric generated for the second design option exceeds the first traffic metric, thereby indicating that the second design option meets more design criteria included in the plurality of design criteria than the first design option; and
outputting a plurality of design options that includes the first design option and the second design option on a graphical user interface based on a quantifiable degree to which each design option included in the plurality of design options satisfies one or more design criteria included in the plurality of design criteria, wherein the quantifiable degree associated with the first design option incorporates the first traffic metric, and the quantifiable degree associated with the second design option incorporates the second traffic metric, and wherein outputting the plurality of design options based on the quantifiable degree enables an effective assessment of the plurality of design options.  

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1) Arash Bahrehmand (Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments”, 2016) teaches an genetic optimization algorithm that included both the circulation (i.e. route) and privacy (visibility) metrics which are used to measure the quality of the layouts generated at each step of the solver, along other computational metrics and user’s preferences, Chapter 3 teaches a 
2) Bandyopadhyay et al (US 2009/0043504A1) teaches a method to analyze and process building data and landmark mapping;
3) Yang et al (NPL: Generation of navigation graphs for indoor space, 2015) teaches a method of computing a navigation graph for a building plan using nodes and access constraints.
4) Lee et al (NPL: Laying out the occupant flows in public buildings for operating efficiency, 2012) teaches a method of quantifying the smoothness level of occupant flow in a space to estimate the utilization of the space in public buildings. This method include assessing occupant type, occupant flow and activity networks.
5) Michalek et al (NPL; Architectural layout design optimization, 2002) teaches an optimization model of the quantifiable aspects of architectural floorplan layout design, and a method for integrating mathematical optimization and subjective decision making during conceptual design. The model provide a new approach to floorplan layout optimization that takes advantage of the efficiency of gradient-based algorithms, where appropriate, and uses evolutionary algorithms to make discrete decisions and do global search. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 11 and 20: 
“generating a first grid for the first geometry based on the first design option, wherein the first grid includes a first set of routes through which a plurality of potential occupants of the structure traverse the first geometry, wherein each of the plurality of potential occupants is associated with a neighborhood of the first design option based on one or more preferences, and wherein a given route included in the first set of routes is associated with a given potential occupant of the structure traversing the first geometry from a given location within a given neighborhood associated with the given potential occupant of the structure to a target destination associated with the given potential occupant of the structure; generating a first traffic metric based on a number of intersections where two or more routes associated with the plurality of potential occupants included in the first set of routes intersect one another;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1 and 3-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148